The opinion of the court was delivered, November 21st 1873, by
Sharswood, J. —
The provision of the sixteenth section of the Act of Assembly of January 6th 1864, Pamph. L. 1133, requiring the recording regulator of the city of Pittsburg “ to give notice, by publication for ten days in two daily papers of the said city,” of assessments for grading and curbing streets, “that the parties interested may have an opportunity of having any errors or mistakes corrected,” is in our opinion directory merely. Where the words are affirmative, and relate to the manner in which power qt jurisdiction vested in a public officer or body is to be exercised, and not to the limits of the power or jurisdiction itself, they will in general be so construed: Bladen v. Philadelphia, 10 P. F. Smith 466. In Magee v. The Commonwealth, 10 Wright 388, it was accordingly held that the provision of the Act of May 16th 1857, that assessments made by the appraisers, as directed by that Act, should be filed in the office of the prothonotary by the city solicitor within twenty days after they were made, was not so mandatory as to invalidate the assessments if it was not complied with. It was decided to be merely directory. This is not the case of a proviso limiting an authority before given, as in Ken*402sington v. Keith, 2 Barr 218. Nor is it a pre-requisite to the vesting of jurisdiction, as in Pittsburg v. Walters, 19 P. F. Smith 865, where the law gave authority to grade only on the application of a majority of the lot holders on the street. It is true that we ruled in Hutchinson v. Pittsburg, that where due notice has been given, the assessment is conclusive upon the party, but it does not follow that if not given the assessment is thereby wholly invalidated, but only that it is not conclusive. The party may show errors and mistakes, and have them corrected on the trial of the scire facias upon the claim.
Judgment reversed, and procedendo awarded.